DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 1, 2 and 5-17.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/2021 has been entered.
 
Applicants' arguments, filed 11/17/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 1, 2, 5-8, 10-13 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grigor et al. (US 5,833,952, Nov. 10, 1998) in view of Deckner et al. (US 2014/0127145, May 8, 2014), Gallis et al. (US 6,946,119, Sep. 20, 2005), Gallis (US 2008/0160052, Jul. 3, 2008), and Hagar et al. (US 2011/0206746, Aug. 25, 2011).
	Grigor et al. disclose an oral care composition comprising a stannous compound and a zinc compound (abstract). The stannous compound can be a highly soluble stannous salt. Highly soluble stannous salts include stannous fluoride and stannous chloride (i.e. additional tin compound) (col. 1, lines 61-65). Mixtures of various highly soluble stannous salts may also be used (col. 2, lines 9-10). The stannous salt is used in such an amount in the oral composition that there is an effective amount of active dissolved stannous ions available in the composition. For the highly soluble stannous salts this amount will generally range from 0.01-10% (col.2, lines 30-35). The zinc compound may be a zinc salt such as zinc citrate trihydrate (i.e. citrate source). The amount of zinc salt ranges from 0.05-5% (col. 2, 40-47). The oral composition may 
	Grigor et al. differ from the instant claims insofar as not disclosing wherein the precipitated silica particles have a d50 medam particle size in a range from about 8 to about 20 µm and a BET surface area in a range from 0 to about 10 m2/g.
	However, Deckner et al. disclose wherein precipitated silicas in oral composition may present compatibility problems with key formula actives, such as stannous ions. These compatibility problems have been shown to be directly related to surface properties of precipitated silicas such as surface area, number of hydroxyl groups, and porosity (¶ [0006]). Heat treated precipitated silica may absorb less of other components, such as flavors, actives, or cations, leading to better availability of these other components. Dentifrices incorporating heat treated precipitates silica have superior stability and availability for stannous. Heat treatment of precipitated silica may result in at least about 50%, 60%, 70%, 80%, or 90% compatibility with cations or other components. The cation may be a source of stannous ions (¶ [0039]). 
	Gallis et al. (‘119) disclose wherein dentifrices that contain low surface area silica offer the benefit that therapeutic agents, such as CPC, can be used which remains at an 
	The composition of Grigor et al. comprises precipitated silicas. However, precipitated silicas present compatibility issues with stannous ions as taught by Deckner et al. Therefore, it would have been prima facie obvious to one of ordinary skill in the art to have incorporated the precipitated silicas of Gallis et al. (‘119) into the composition of Grigor et al. since it is a known and effective precipitated silica that improves compatibility issues with cations as taught by Gallis et al. (‘119). Stannous ions are cations as taught by Deckner et al.  
	The combined teachings of Grigor et al., Deckner et al., and Gallis et al. (‘119) do not disclose wherein the precipitated silica particles has a total mercury intrusion pore volume in a range from about 0.2 to about 1.5 cc/g.
	However, Gallis (‘052) discloses precipitated silica particles having a percentage of cetylpyridinium chloride (% CPC) compatibility of greater than about 85% (abstract). 
	It would have been prima facie obvious to one of ordinary skill in the art to have formulated the precipitated silica of Gallis et al. (‘119) to have a mercury total intruded volume ranging from 0.51 to 0.83 since porosity affects compatibility as taught by Deckner et al. and such a mercury total intruded volume is effective to produce precipitated silicas with high compatibility as taught by Gallis (‘052). 
The combined teachings of Grigor et al., Deckner et al., Gallis et al. (‘119), and Gallis (‘052) do not disclose wherein the precipitated silica particles are spherical and have a sphericity factor (S80) greater than or equal to about 0.9.
	However, Hagar et al. disclose a dentifrice composition comprising silica particles having an oil absorption value of up to 100 cc/100 g and a sphericity (S80) factor of greater than 0.9 (¶ [0006]). Sphericity is related to the structure of silica. As the structure is lowered, a higher percentage of well-rounded/higher sphericity particles results. As the structure is increased, the level of well-rounded particles/ higher sphericity is decreased. A low structure silica has low oil absorption capacity, whereas a high structure silica has a high oil absorption capacity (¶ [0060]). In order to improve the compatibility of silica with CPC, very low structured silica products can be prepared with reduced available surface area for CPC binding (¶ [0131]). 
	It would have been prima facie obvious to one of ordinary skill in the art to have formulated the precipitated silica particles of Gallis et al. (‘119) to have a sphericity (S80) factor of greater than 0.9 since such silica particles would be low structure, which is desirable to improve compatibility of silica as taught by Hagar et al. 
prima facie case of obviousness exists.  MPEP 2144.05 A.  
	In regards to instant claim 2 reciting wherein the oral care composition has a detection time of bacteria of greater than or equal to about 5.5 hours, since an oral composition comprising stannous fluoride and the claimed silica particles is obvious, arriving at an oral care composition having a detection time of bacteria of greater than or equal to about 5.5 hours would have been obvious as well. 
	In regards to instant claims 8 and 17 reciting wherein the oral care composition is free of the additional tin compound, Grigor et al. disclose wherein mixtures of highly soluble stannous salts is optional. 
	In regards to instant claim 16 reciting a method of reducing plaque, gingivitis, or tooth sensitivity, the composition of Grigor et al. may comprise desensitizing agents and thus may be used to reduce tooth sensitivity. 

2.	Claims 9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grigor et al. (US 5,833,952, Nov. 10, 1998) in view of Deckner et al. (US 2014/0127145, May 8, 2014), Gallis et al. (US 6,946,119, Sep. 20, 2005), Gallis (US 2008/0160052, Jul. 3, 2008), Hagar et al. (US 2011/0206746, Aug. 25, 2011), and further in view of Glandorf et al. (US 2004/0086466, May 6, 2004). 

	However, Glandorf et al. disclose wherein polyphosphate will help reduce the staining that is associated with stannous (¶ [0002]). An effective amount of a polyphosphate will typically be from about 1% to about 20% (¶ [0022]).
	The composition of Grigor et al. comprises a stannous compound. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art to have incorporated about 1% to about 20% polyphosphate into the composition of Grigor et al. in order to help reduce the staining that is associated with stannous as taught by Glandorf et al. 

Response to Arguments
	Applicant argues that the combination of references does not teach an oral care composition comprising: an abrasive comprising spherical silica particles with a sphericity factor (S80) of greater than or equal to about 0.9, wherein the spherical silica particle comprise: (i) a d50 median particle size in a range from about 8 to about 20 µm, (ii) a BET surface area in a range from 0 to about 10 m2/g; and (iii) a total mercury intrusion pore volume in a range from about 0.2 to about 1.5.
	The Examiner does not find Applicant’s argument to be persuasive. As discussed in the rejection, Deckner et al. and Gallis et al. (‘119) provided motivation to incorporate a precipitated silica with a median diameter of 1 to 100 micrometers and a BET specific 

Conclusion
Claims 1, 2 and 5-17 are rejected.
Claims 18-20 have been withdrawn.
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115. The examiner can normally be reached Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/TRACY LIU/Primary Examiner, Art Unit 1612